Allowable Subject Matter
Claims 1-6, 8-10, 12-14, 17, 18, 20-24, 27, 29, and 30 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Smith on 09/07/2021.

The application has been amended as follows: 
Claim 1 is amended to recite: An electrosurgical instrument comprising: 
a needle configured as a first electrode; and 
a second electrode extending through the needle, the second electrode being movable relative to the needle, 
wherein as the needle and the second electrode are inserted into surrounding matter and energized with an electrical energy source, the needle and the second electrode apply current to surrounding matter, 
wherein the second electrode is made of a shape memory alloy, 
wherein the second electrode has a coiled distal portion and a non-coiled portion, the non-coiled portion being configured to contract and apply tension on the coiled distal portion when the second electrode is heated,
wherein the coiled distal portion has a first transition temperature when heated and the non-coiled portion has a second transition temperature when heated that is greater than the first transition temperature.
Claim 12 is amended to recite: method of treating tissue, the method comprising: 
positioning an applicator in a passageway; 
extending a needle through the applicator, the needle being a first electrode; 
piercing the needle into matter;
advancing a second electrode through the needle, a distal portion of the second electrode piercing into the matter; 
energizing the needle and the second electrode with an electrical energy source in a bipolar mode, 
wherein the second electrode is made of a shape memory alloy, 
heating the second electrode, wherein the second electrode has a coiled distal portion and a non-coiled portion when heated, and
contracting the non-coiled portion responsive to the applied  heat to apply tension on the first coiled portion,
wherein the coiled distal portion has a first transition temperature when heated and the non-coiled portion has a second transition temperature when heated that is greater than the first transition temperature.
Claim 20 is amended to recite: A system for treating tissue comprising: 
an energy source; and 
a needle connected to the energy source, the needle being a first electrode; 
a second electrode extending through the needle and connected to the energy source, the second electrode being movable relative to the needle, the second electrode being made of 
wherein as the needle and the second electrode are inserted into surrounding matter and energized with the electrical energy source, the needle and the second electrode apply current to the surrounding matter, 
wherein as the second electrode returns to the first coiled state, the coiled distal portion reengages surrounding matter that previously shrunk away from the coiled distal portion when the surrounding matter was heated,
wherein the coiled distal portion has a first transition temperature when heated and the non-coiled portion has a second transition temperature when heated that is greater than the first transition temperature.
Claim 30 is amended to recite: The method of claim 12, wherein contracting comprises returning the coiled distal portion to a first coiled state.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Inclusion of claim language regarding the different transition temperatures of different areas of the shape memory alloy traverse the rejections made in view of the applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794